Citation Nr: 1115103	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-48 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's migraine headaches, currently evaluated as 30 percent disabling.  

2.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's depression.  

3.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right knee injury residuals with instability and degenerative joint disease.  

4.  Entitlement to a disability evaluation for the Veteran's post-operative right knee scar residuals, currently evaluated as 10 percent disabling.  

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which established service connection for right knee instability; assigned a 20 percent evaluation for that disability; effectuated the award as of October 19, 2006; and denied increased evaluations for the Veteran's migraine headaches and post-operative right knee scar residuals.  In June 2007, the Appellant submitted a notice of disagreement (NOD) with the denial of increased evaluations for the Veteran's migraine headaches and right knee post-operative scar residuals.  In July 2007, the Appellant submitted a NOD with the initial evaluation assigned for the Veteran's right knee instability.  In October 2007, the RO established service connection for depression; assigned a 10 percent evaluation for that disability; and effectuated the award as of July 17, 2007.  In March 2008, the RO increased the evaluation for the Veteran's migraine headaches from 10 to 30 percent and effectuated the award as of October 19, 2006.  In April 2008, the RO issued a statement of the case (SOC) to the Appellant which addressed the issues of the initial evaluations for the Veteran's right knee instability and depression and an increased evaluation for his migraine headaches.  In April 2008, the Appellant submitted an Appeal to the Board (VA Form 9) from the initial evaluations of the Veteran's right knee instability and depression and the denial of an increased evaluation for his migraine headaches.  

In December 2008, the RO denied special monthly compensation based on the need for regular aid and attendance.  In July 2009, the Veteran submitted a NOD with the denial of special monthly compensation based on the need for regular aid and attendance.  In November 2009, the RO, in pertinent part, increased the initial evaluation for the Veteran's depression from 10 to 50 percent and recharacterized his service-connected right knee instability as right knee injury residuals with instability and degenerative joint disease evaluated as 20 percent disabling.  In December 2009, the RO issued a SOC to the Appellant which addressed the issue of special monthly compensation based on the need for regular aid and attendance.  In December 2009, the Appellant submitted an Appeal to the Board (VA Form 9) from the denial of special monthly compensation based on the need for regular aid and attendance.  In July 2010, the Appellant was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  

The issues of the evaluations for the Veteran's depression, right knee injury residuals to include instability and degenerative joint disease, and his post-operative right knee scar residuals, and special monthly compensation based on the need for regular aid and attendance are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Appellant if further action is required on her part.  

A December 2008 VA Aid and Attendance evaluation may be reasonably construed as a claim of entitlement to special monthly compensation at the housebound rate.  In addition, the hearing testimony constitutes a claim for an increased rating for the migraine headings.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction and they are referred to the RO/AMC for appropriate action.  


FINDING OF FACT

In a December 10, 2009, Appeal Response, the Appellant expressly withdrew her substantive appeal from the denial of an increased evaluation for the Veteran's migraine headaches.  


CONCLUSIONS OF LAW

The issue of an increased evaluation for the Veteran's migraine headaches has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 10, 2009, Appeal Response, the Appellant indicated, in reference to a December 1, 2009, supplemental statement of the case (SSOC) addressing the initial evaluations of the Veteran's right knee injury residuals and depression and an increased evaluation for his migraine headaches, that:

This action satisfies my disagreement/appeal on all issues.  I withdrawal my disagreement/appeal.  ...  Please note, VA issued a 2nd SOC also dated 12/1/09.  Issue is entitlement to Aid + Attendance.  We wish to continue to pursue this issue.  (emphasis in the original).  

The Appellant's Appeal Response was received by the RO on December 16, 2009.  

The provisions of 38 C.F.R. § 20.204 (2010), direct that:

  (a)  When and by whom filed.  Only an appellant, or an appellant's authorized representative, may withdraw an appeal.  An appeal may be withdrawn as to any or all issues involved in the appeal.  

  (b)  Filing.  (1) Form and content.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  They must include the name of the Veteran, the name of the claimant or Appellant if other than the Veteran (e.g., a Veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable VA file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  
  (2)  Where to file.  Appeal withdrawals should be filed with the agency of original jurisdiction until the Appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  Thereafter, file the withdrawal at the following address: Director, Management and Administration (014), Board of Veterans' Appeals, 810 Vermont Avenue, NW., Washington, DC 20420.  
  (3) When effective.  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  A withdrawal received by the Board after the Board issues a final decision under Rule 1100(a) (§ 20.11009a) of this part) will not be effective.  

  (c)  Effect of filing.  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new NOD and, after a SOC is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  

The Board finds that the Appellant effectively withdrew her substantive appeal from the denial of an increased evaluation for his migraine headaches.  38 C.F.R. § 20.204 (2010).  

In reviewing the transcript of the July 2010 hearing before the undersigned Veterans Law Judge sitting at the RO, the Board observes that the Appellant and the Veteran presented testimony as to the Veteran's entitlement to increased evaluations for his right knee injury residuals, depression, and migraine headaches.  Therefore, it is necessary to determine whether the hearing transcript may be construed as a NOD to either the April 2007 rating decision establishing service connection for right knee injury residuals and denying an increased evaluation for migraine headaches; the October 2007 rating decision establishing service connection for depression evaluated as 10 percent disabling; the March 2008 rating decision increasing the evaluation of the Veteran's migraine headaches from 10 to 20 percent; and/or the November 2009 rating decision granting an initial 50 percent evaluation for the Veteran's depression and recharacterizing his right knee disability.  As the July 2010 hearing was conducted over two years after the written notice to the Appellant of the April 2007, the October 2007, and the March 2008 rating decisions and approximately seven months after the issuance of the last SSOC, the Board finds that the hearing transcript may not be considered as a timely NOD as to the issue of an increased evaluation for the Veteran's migraine headaches.  However, it does constitute a timely NOD as to the issues of the evaluations of the Veteran's depression and right knee injury residuals with instability and degenerative joint disease given that the hearing was conducted within one year of the November 2009 rating decision.  38 C.F.R. §§ 20.204(c), 20.302 (2010).  The issues of the initial evaluations for the Veteran's depression and right knee injury residuals will be addressed below in the Remand portion of this decision.  

Given these facts, the Board concludes that no allegation of fact or law remains as to the issue of an increased evaluation for the Veteran's migraine headaches.  In the absence of such assertions, the issue should be dismissed.  38 U.S.C.A. § 7105 (West 2002).  

ORDER

The issue of an increased evaluation for the Veteran's migraine headaches is dismissed.  


REMAND

The Appellant asserts that special monthly compensation based on the need for regular aid and attendance is warranted as the Veteran's service-connected disabilities render him in need of the regular aid and attendance of another individual in attending to his activities of daily living.  

A December 2009 VA treatment record relates that the "VA is providing an aide for him 2 hours a day, 5 days a week [and h]is sister hires someone for another three hours a day as well."  The Veteran was last afforded a VA Aid and Attendance evaluation in December 2008.  Since that evaluation, the Veteran's service-connected psychiatric disability increased in severity as is reflected by the recently increased evaluation for his psychiatric disability.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that an additional VA aid and attendance evaluation would be helpful in resolving the issues raised by the instant appeal.   

The Appellant has submitted timely NODs with both the initial evaluations of the Veteran's depression and right knee injury residuals and the denial of an increased evaluation for his post-operative right knee scar residuals.  The Court has directed that where an appellant has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issues, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The transcript of the July 2010 hearing before the undersigned Veterans Law Judge sitting at the RO may be reasonably construed as informal claims of entitlement to an increased evaluation for the Veteran's migraine headaches.  The Board finds that the issue of an increased evaluation for the Veteran's migraine headaches is inextricably intertwined with the certified issue of special monthly compensation based on the need for regular aid and attendance given that special monthly compensation is based upon an accurate assessment of all of the Veteran's service-connected disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Appellant and request that she provide information as to all treatment of the Veteran's service-connected disabilities after December 2009.  Upon receipt of the requested information and the appropriate releases, then contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  All efforts to obtain any identified records should be fully documented.  If these records cannot be obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Request that copies of all VA clinical documentation pertaining to the Veteran's treatment after December 24, 2009, including any home health care, be forwarded for incorporation into the claims files.  

3.  Then schedule the Veteran for a VA aid and attendance examination which is sufficiently broad to determine the current nature and severity of all of his chronic service-connected disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran's service-connected disabilities alone render him in the regular need of aid and attendance of another individual.  The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

4.  Issue a SOC to the Appellant and her accredited representative which addresses the issues of the Veteran's entitlement to an initial evaluation in excess of 50 percent for his depression; an evaluation in excess of 20 percent for his right knee injury residuals including instability and degenerative joint disease; and an evaluation in excess of 10 percent for his post-operative right knee scar residuals.  The Appellant and her accredited representative should be given the appropriate opportunity to respond to the SOC.  

5.  Then, after adjudicating the issue of an increased evaluation for the Veteran's migraine headaches, and conducting any additional development deemed warranted, readjudicate the Veteran's entitlement to special monthly compensation based on the need for regular aid and attendance.  If the benefit sought on appeal remains denied, the Appellant and her accredited representative should be issued a SSOC which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  The Appellant should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Appellant is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


